 1
 2
 3
 4
 5
 6
 7
 8
                             UNITED STATES DISTRICT COURT
 9
                                     DISTRICT OF NEVADA
10
11   JAMES M. HERNDON,
                                                       Case No.: 2:19-cv-00018-GMN-NJK
12         Plaintiff(s),
                                                                     ORDER
13   v.
14   CITY OF HENDERSON, et al.,
15         Defendant(s).
16        Pending before the Court is the parties’ discovery plan. Docket No. 20. The Court hereby
17 SETS a scheduling hearing for 2:30 p.m. on September 17, 2019.
18        IT IS SO ORDERED.
19        Dated: September 9, 2019
20                                                           ______________________________
                                                             Nancy J. Koppe
21                                                           United States Magistrate Judge
22
23
24
25
26
27
28

                                                 1
